           Case 1:19-cv-09761-JGK Document 21 Filed 01/24/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022
                                                                                             troutmanl
troutman.com
                                                                                              sanders
Valerie Sirota
D 212.704.6067
valerie.sirota@troutman.com




                                                 January 24, 2020

VIAECF
                                                I.
Hon. John G. Koeltl                                                                    1:. ,-..
                                   ~                   _..~dt_
United States District Judge
United States District Court
Southern District of New York     ~ ~,                   o-r V-
                                 ;i,,ie,,... ~           t v ~ ·(/ __ _/2_1'2//
500 Pearl Street, Room 14A
New York, New York 10007         U                       '7~ ;                         ,,p   ~~;;(.,S .°[) ::;--_
        Re:     Park Avenue Aesthetic Surgery, P.C v. iJ.~ire'tite Ca;;;;ue Shield, et al
                 Civil Action No. 1:19-cv-09761-JGK
                 First-Request for Adjournment oflnitial Conference

Dear Judge Koeltl:

        This firm represents Defendant Empire Blue Cross Blue Shield ("Empire") in the above-
captioned action. Pursuant to Rule l .E. of Your Honor's Individual Practices, we respectfully
request an adjournment of the Initial Conference currently scheduled for next Tuesday, January
28, 2020. The Defendants' response to the Complaint is currently due on January 30, 2020, at
which time both Defendants will be submitting pre-motion letters. Given the anticipated motion
practice, we believe an Initial Conference is premature at this time.

         This is Empire's first request for an adjournment of the Initial Conference. Co-
Defendants GroupFirst of Maryland, Inc. and Group Hospitalization and Medical Services, Inc.
d/b/a CareFirst BlueCross BlueShield join in this request and Plaintiff's counsel does not object
to this request.

                                                 Respectfully submitted,


                                                    Isl Valerie Sirota
                                                 Valerie Sirota

cc:     Counsel of Record (via ECF)


                                                           USDC SDhlY
                                                           DOCUMENT
                                                           ELECTRONiCALL Y FILED
                                                                    ---·------·-- ·--·-
                                                                     '   t   ,,....,
                                                                                                  ---
